DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 08/07/2020 is acknowledged by the Examiner.

Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 refers to “a control unit” in line 1 and then refers to the control unit as “said computerized control unit” in line 4.  The limitations should be modified to be consistent.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation a container, and the claim also recites “the container being preferably a cup-like container having an inlet opening, through which the product is supplied into the container before a corresponding lid is applied, and an outer lip surrounding the inlet opening” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 15, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 13-14 and 16-23 are rejected due to being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 12 is rejected, as far as it is definite, under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hermann (US 8330473).
Hermann discloses a machine for making capsules ('individual portioned units' 22 in Fig. 1 or 'capsules' 44 in Fig. 7) of the type comprising a container (formed by 'sheathing material' beginning in reservoir 12 which is sealed closed at 18) and a dose of product ('portioned units' 16) inserted in the container, said machine comprising a feed system (shown generally in fig. 1) for feeding at feast a first container along a feed path in a direction of feed (the arrow in Fig. 1), said feed system comprising at least a first seat (along which each 16 travels) for said first container, said machine comprising at least one filling station (station which includes the 'portioning device' at 14) positioned along the feed path and comprising at least one filling unit ('portioning device’ 14 unit which actually dispenses the dose of product) for supplying a dose of said product ('portioned units' 16) into said first container, said machine comprising at least one detecting station (station which includes the 'microwave resonator' 10) positioned along said feed path downstream of said filling station (the relative position of 'portioning device' 14 and 'microwave resonator' 10 in Fig. 1) according to said direction of feed and comprising a detecting sensor (’microwave resonator' 10) operating at said first seat, said detecting sensor being designed to detect a first significant parameter ('density' and/or 'humidity’, see Abstract) of said product supplied into said first container, said machine being characterized in that said detecting sensor is a 
comprising a control unit (‘analyzing unit’ 80) in communication with said detecting sensor (10) and designed to process said first parameter and to provide a piece of information about the weight (‘mass’ in Fig. 9) of said dose in said first container; and 
wherein said detecting sensor (10) comprises a resonator (as seen in Figs. 2-4, resonator 10 is around 18 with an upper and lower portion) comprising a microwave emitter (‘microwave generator’ seen in the top left of Fig. 2-4) and a microwave receiver (‘microwave detector’ seen in the bottom left of Fig. 2-4) in communication with said microwave emitter for transmitting, said microwave emitter and said microwave receiver being positioned on opposite sides of said dosed product at said first seat in such a way that microwaves transmitted by the emitter towards the receiver pass through the dosed product in said first container housed on said first seat.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 13, 15-16, and 18-21 are rejected, as far as they are definite, under 35 U.S.C. 103 as being unpatentable over Hermann (US 8330473) in view of Scrivani (WO 2013/035061).
Herman discloses the invention as essentially claimed, except for wherein said feed system comprises at least one bracket comprising said seat for said first container; wherein the feed system comprises an endless belt or the like having an inside face and an outside face, each bracket comprising a first arm connected to the outside face of the belt and a second arm extending from the first arm, the seat being provided in the second arm; wherein the seat is in the form of through hole in the second arm; the container is inserted into said seat and rests on the second arm by means of the lip; comprising a plurality of detecting stations and a plurality of filling stations positioned along the feed path, each detecting station being located downstream of a respective filling station according to the direction of feed to detect said significant parameter supplied into the respective container, each detecting station comprising a respective detecting sensor, the significant parameter being detected in each detecting station only in the container filled in the filling station immediately upstream of the respective detecting station according to the direction of feed; wherein the number of filling stations corresponds to the number of seats made on the bracket; wherein the number of detecting stations corresponds to the number of seats made on the bracket; wherein said computerized control unit is in communication with said filling unit and is designed to control said filling unit as a function of said piece of information about the weight of said dose.
Scrivani teaches a related feed system (fig. 1) which system includes at least one bracket (22) comprising at least one first seat (seats in 22 which receive each capsule 
It would have been obvious to one of ordinary skill in the art to modify the invention of Hermann, wherein said feed system comprises at least one bracket comprising said seat for said first container; wherein the feed system comprises an endless belt or the like having an inside face and an outside face, each bracket comprising a first arm connected to the outside face of the belt and a second arm extending from the first arm, the seat being provided in the second arm; wherein the seat is in the form of through hole in the second arm; the container is inserted into said seat and rests on the second arm by means of the lip; comprising a plurality of detecting stations and a plurality of filling stations positioned along the feed path, each detecting station being located downstream of a respective filling station according to the direction of feed to detect said significant parameter supplied into the respective container, each detecting station comprising a respective detecting sensor, the significant parameter being detected in each detecting station only in the container filled in the filling station immediately upstream of the respective detecting station according to the direction of 

Claim 17 is rejected, as far as it is definite, under 35 U.S.C. 103 as being unpatentable over Hermann (US 8330473) in view of Scrivani (WO 2013/035061) further in view of Rea (WO 2013/121319, also published as US 2014/0352254).
Herman in view of Scrivani disclose the invention as essentially claimed, except for Scrivani does not disclosing structural details of how the container seats in the bracket, and therefore does not disclose in particular that said container rests on the second arm by means of the lip.
Ueda et al. teach it is a known method to rest a lip (rests on 26, fig. 6) of a cup shaped container (C) on a seat (26) of a bracket (24, 26) on a feeding system (fig. 6).
It would have been obvious to further modify the invention of Herman taken with Scrivani, such that said container rests on the second arm by means of a lip, as taught by Ueda et al., as an known alternative arrangement for seating a cup container in a 

Claims 14 and 22-23 are rejected, as far as they are definite, under 35 U.S.C. 103 as being unpatentable over Hermann (US 8330473) in view of Scrivani (WO 2013/035061) in view of "Feuchtemessung mit der Mikrowellen-Resonanz-Technik" (TEWS ELEKTRONIK).
Hermann discloses the invention as essentially claimed, except for wherein said detecting sensor comprises a fork resonator, a flat resonator, or a cylindrical resonator.
TEWS ELEKTRONIK teach that cylindrical resonators (pg. 15 of the translation provided, or ‘zylindrische Sensoren’ on pg. 15 of the original document), forked resonators, and flat microwave resonators (pgs. 15-16 of the translation provided, or ‘Planarsensoren’ on pg. 16 of the original document) are known in the art.
It would have been obvious to one having ordinary skill in the art to modify the invention of Harmann, such that said detecting sensor comprises a cylindrical resonator or a flat resonator opposite said seats to detect what is in said seats, in a manner known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2013121319 discloses a related capsule filling machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753